                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

LABORATORY CORPORATION OF AMERICA,
INC.,

       Plaintiff,

v.                                                   No. 2:19-cv-00495-SMV-KRS

SCOTT MCMAHON, individually, and WHOLE
WORLD HEALTH CARE, P.C.,

       Defendants.

                    STIPULATED QUALIFIED HIPAA PROTECTIVE ORDER

       This matter comes before the Court on Plaintiff’s Motion for Entry of Stipulated

Qualified HIPAA Protective Order. The Court, being fully advised of the premises, FINDS as

follows:

       1.      This case involves a payment dispute concerning medical diagnostic services

rendered by Plaintiff Laboratory Corporation of America, Inc.

       2.      Accordingly, one or more parties to this litigation may have documents containing

protected health information, as defined in 45 C.F.R. § 160.103 and 164.501, that are otherwise

within the scope of discovery, as defined in Federal Rule of Civil Procedure 26(b).

       3.      Good cause exists for the issuance of a qualified protective order, under 45 C.F.R.

§ 164.512(e)(1), to permit the parties to exchange such documents in the ordinary course of

discovery.

       Now, therefore, the Court ORDERS as follows:

       A.      The parties and their attorneys are hereby authorized to receive, subpoena, and

transmit “protected health information” pertaining to medical diagnostics services that Plaintiff
Laboratory Corporation of America, Inc., provided and charged to the accounts of Defendants

Scott McMahon and Whole World Health Care, P.C., at any time prior to the initiation of this

litigation.

        B.     For the purposes of this Order, “protected health information” shall have the same

scope and definition as set forth in 45 C.F.R. § 160.103 and 164.501. Protected health

information includes, but is not limited to, health information, including demographic

information, relating to either (a) the past, present, or future physical or mental condition of an

individual, (b) the provision of care to an individual, or (c) the payment for care provided to an

individual, which identifies the individual or which reasonably could be expected to identify the

individual.

        C.     All “covered entities,” as that term is defined by 45 C.F.R. § 160.13, are hereby

authorized to disclose protected health information pertaining to this litigation to attorneys

representing the Plaintiff and Defendants in the above-captioned litigation.

        D.     Except as agreed by the producing person or as otherwise provided herein, any

protected health information produced in this litigation shall (i) only be used in the preparation

for trial, trial, preparation for settlement conferences(s) or mediations, settlement conferences or

mediations, or any appeal of this action and (ii) be maintained in confidence by the party(ies) to

whom it is produced and not disclosed by such party(ies) except to persons entitled to access

thereto.

        E.     In compliance with 45 C.F.R. § 164.512(e)(v), upon final determination of this

litigation, each person or party in receipt of protected health information must either return to the

producing party or destroy the protected health information (including all copies made). Within

thirty (30) days from the receipt of such request, each person or party to whom such materials

                                                  2
have been furnished or produced shall be obligated to return same, including any copies, or to

destroy such documents and certify that they have been destroyed.

       F.      Nothing in this Order authorizes counsel for any party to this litigation to obtain

medical records or information through means other than formal discovery requests, subpoenas,

depositions, pursuant to a patient authorization, or other lawful process.

       G.      This Order does not authorize any party to seal court filings or court proceedings.

The Court will make a good cause determination for filing under seal if and when the parties

seek to file protected health information under seal.

       IT IS SO ORDERED.

                                              ___________________________________
                                              Kevin R. Sweazea
                                              United States Magistrate Judge




                                                 3
Stipulated:

MONTGOMERY & ANDREWS, P.A.

By:     /s/ Kaleb W. Brooks
       Suzanne C. Odom
       Kaleb W. Brooks
325 Paseo de Peralta
Santa Fe, New Mexico 87501
505-982-3873
sco@montand.com
kwbrooks@montand.com

Attorneys for Plaintiff

DIXON, SCHOLL, CARRILLO, P.A.
By:    Approved via email 8/16/2019
       Steven S. Scholl
       James C. Wilkey
       Brian P. Brack
PO Box 94147
Albuquerque, New Mexico 87199
505-244-3890
sscholl@dsc-law.com
jwilkey@dsc-law.com
bbrack@dsc-law.com

Attorneys for Defendant




                                      4
